Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 2-10 have been presented for examination.
Claims 2-10 have been rejected.                              
                                                    
                                                  Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-10, drawn to a method for managing a workflow to analyze big data activities to provide automatic root cause analysis, classified in G06F11/22 Root Cause Analysis error or fault diagnosis.
Il. Claims 11-21, drawn to profiling a workload to identify the fastest or least expensive infrastructure for the workload, classified in H04L/08156 Server Selection in Load Balancing allocation of processing resources to service a request.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as providing automatic root cause analysis and solutions for application and system level problem in big data activites. See MPEP § 806.05(d).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of  election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other invention.
                                                      Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 27-33 are rejected on the ground of non statutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,521,326 and claims 1-14 of U.S. Patent No. 9,983,973.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
In regard to claims 2, 11
Managing a workflow
Providing an alert regarding missing an aspect of the SLA;
Integrating with a deep events application that provides automatic root cause analysis and solutions for application and system level problems.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Vinberg United States Patent 7,802,144 hereinafter V.
In regard to claim 2
V discloses a method for managing a workflow to analyze big data activities, comprising: integrating with a workflow engine; correlating the workflow with a business process; monitoring a service level agreement (SLA); analyzing and reporting data access, resource usage, and configuration of the workflow over time; providing an alert regarding missing an aspect of the SLA; and integrating with a deep events application 
In regard to claim 3
V discloses the method of claim 2, wherein the deep events application automatically identifies an inefficiency, an error, or both an inefficiency and an error in the workflow. (Column 2 Lines 15-17)
In regard to claim 4
V discloses the method of claim 2, wherein the deep events application provides an automated remedy. (End of Column 10 & Start of Column 11)
In regard to claim 5
V discloses the method of claim 2, wherein the deep events application provides guidance regarding resolving an identified workflow problem. (End of Column 12 & Column 13; Lines 1-33)
In regard to claim 6
V discloses the method of claim 2, further comprising providing a graphical view of workflow execution. (Figure 5)
In regard to claim 7
V discloses the method of claim 2, wherein the graphical view of workflow execution identifies bottlenecks in the workflow. (Column 11; Lines 22-31)
In regard to claim 8
V discloses the method of claim 2, further comprising providing a comparison graph showing duration, resources used, data processed, and number of applications across a plurality of instances of the workflow. (Column 13; Lines 17-26) & Figure 5

V discloses the method of claim 8, further comprising identifying trends in duration, resources used, data processed, and number of applications. (Column 10; Lines 30-42)
In regard to claim 10
V discloses the method of claim 8, further comprising identifying anomalies in duration, resources used, data processed, and number of applications. (Column 9; Lines 25-27)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.R./
/Amine Riad/
Primary Examiner